Citation Nr: 1454067	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for chronic renal failure, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1946 to January 1948, from August 1950 to July 1951, and from August 1954 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2009 rating decision included the adjudication of other issues, however after receiving a Statement of the Case in February 2012, the Veteran elected in his VA Form 9, to only appeal the issues of entitlement to service connection for hypertension, and chronic renal failure, as secondary to diabetes mellitus type II.      

The Veteran was scheduled for a videoconference Board Hearing in June 2014.  The Veteran canceled his request for the hearing in a Statement in Support of Claim received in May 2014.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In July 2014, VA received correspondence from the American Legion which stated that both the American Legion, and another Veterans Service Organization, represented the Veteran before VA.  The American Legion requested that the Board clarify the Veteran's representation.  In correspondence received in October 2014, the Veteran stated that he appointed the American Legion to represent him in his Board appeal, and attached a VA Form 21-22 declaring the American Legion his representative.      

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issue of entitlement to service connection for chronic renal failure, claimed as secondary to diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is credible medical evidence of record that shows that hypertension was worsened by service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-connected diabetes mellitus type II.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Veteran had isolated high blood pressure readings while in service.  In October 1952 the Veteran had blood pressure readings of 130/90 and 120/95.  The Veteran was not diagnosed with pre-hypertension or hypertension while in-service.  The Veteran was not told to monitor his blood pressure, nor was he given any medication or treatment for his blood pressure in-service.  The Veteran was not diagnosed with hypertension until well after his military service in either 1995 or 2000.  Thus, there is no medical evidence of record showing that hypertension was manifested in service or during his first post-service year.  Therefore, there is no competent and credible evidence of record showing that hypertension was manifested during the Veteran's first year following discharge from active duty, and presumptive service connection for hypertension as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Veteran is not claiming that his hypertension is directly related to his military service.  38 C.F.R. § 3.303.  Rather, it is the Veteran's contention that his hypertension is related to his diabetes mellitus type II.  

The May 2009 VA examination, along with subsequent VA examinations diagnosed the Veteran with hypertension.  This fulfills the current disability element for secondary service connection.  The Veteran was service-connected for diabetes mellitus in a June 2009 rating decision effective September 2007.  Thus, the Veteran fulfills the second element for secondary service connection.  The medical evidence from the Veteran's May 2009 VA examination provides the requisite nexus that the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension.  As such, secondary service connection is warranted.  The examiner diagnosed the Veteran with having hypertension, reviewed his prescription drug history and determined that the Veteran's hypertension was worsened or increased by the Veteran's diabetes.  The examiner explained that, "it is a known medical fact that diabetes mellitus can affect myocardial changes that might cause hypertension."  The examiner noted other risk factors which may have caused the Veteran's hypertension, but ultimately found that the Veteran's hypertension and diabetes were connected.  

The examiner was unable to specify the exact impact of the Veteran's diabetes on his hypertension, nor was the examiner capable of explaining how much the Veteran's diabetes mellitus type II worsened his hypertension.  Ultimately, however, the examiner found that the Veteran's diabetes mellitus aggravated his hypertension therefore warranting service connection for hypertension on a secondary basis.  The Board notes in passing that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.      

ORDER

Service connection for hypertension, secondary to diabetes mellitus Type II is granted.


REMAND

With respect to the issue of entitlement to service connection for chronic renal failure, claimed as secondary to diabetes mellitus, the Board concludes that a remand is necessary.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the present case, the Board notes that the record contains a May 2009 VA examination which sought a medical opinion on the relationship between the Veteran's service-connected diabetes and the Veteran's kidney disability.  However, the examiner provided no rationale to substantiate the opinion that the Veteran's chronic renal disease was not aggravated by his service-connected diabetes; therefore an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion to the May 2009 VA examination regarding the nature and etiology of the Veteran's chronic renal failure.   In regard to the opinion that the Veteran's chronic renal failure was not aggravated by his service connected diabetes mellitus Type II (see page 8 of May 2009 VA examination report), the examiner should explain why.  

2.  Thereafter, readjudicate the issue of entitlement to service connection for chronic renal failure, claimed as secondary to diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


